Citation Nr: 0430385	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican




INTRODUCTION

Appellant had active military service from October 1967 
through October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
PTSD.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service medical records do not show hearing 
loss or acoustic trauma while in service.

2.  The veteran's hearing loss was first diagnosed many years 
after separation from active service.

3.  The veteran's service medical records do not show 
tinnitus or acoustic trauma in service.  He denied tinnitus 
on examination in December 1999.  

4.  The veteran's first complaints and diagnosis of tinnitus 
occurred many years after separation from active service.

5.  The veteran's post service employment involved almost 
twenty years of work in a coal mine.

6.  There is no competent evidence of tinnitus or hearing 
loss related to service or to any in-service occurrence of 
event.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in, or 
aggravated by, active military service, and sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  The veteran's tinnitus was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA requires that VA notify a 
claimant and any representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and her representative, if any, of which portion, if any, of 
the evidence is to be provided by the veteran, and which 
part, if any, VA will attempt to obtain on his behalf.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  

Pelegrini further instructed that any VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application 
regarding the issues on appeal was received in April 2000.  
The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2001, prior to the 
initial unfavorable decision.  This notice informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his service connection claim.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would try and obtain 
on his behalf.  The RO informed him that VA would make 
reasonable efforts to obtain the evidence he identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's pertinent service, private 
and VA medical records.  The veteran has been accorded the 
opportunity to present evidence and argument.  There is no 
indication that there are additional records that should be 
sought or requested prior to entry of a determination on 
these issues.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

II.  Factual Background

The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of hearing loss or 
tinnitus.  There is no indication of repeated acoustic trauma 
during service nor is there evidence of treatment of any ear 
pathology in service.  The report of the audiological portion 
of the veteran's separation examination, conducted in August 
1970, shows pure tone results as follows:




HERTZ


500
1000
2000
3000
RIGHT
15
15
15
15
LEFT
15
15
15
15

Clinical evaluation of the ears was said to be normal at 
separation.  There were no complaints, findings, or other 
indicia of hearing loss or tinnitus noted on separation 
documents.

Private hospital records, summarizing an admission for other 
impairment, from March 30, 1999 to April 9, 1999, note a 
finding of high frequency hearing loss.  No complaints or 
findings regarding tinnitus are noted.  Private hospital 
records, dated in December 1999, show the veteran denying ear 
pain, tinnitus or decreased hearing on admission examination.  
Treatment during this hospitalization was for other 
pathology.

The summary of a private hearing evaluation, conducted in 
March 2001, shows the veteran reporting a long-standing 
hearing loss, predominantly in the left ear.  He stated that 
he was told as long as 15 years ago that he had a high-pitch 
hearing loss.  He complained of difficulty hearing in crowds.  
He reported tinnitus in the left ear, and gave a history of 
noise exposure of 20 years of working in coalmines and 
firearms usage.  He stated he was a military policeman and 
often shot a .45 caliber automatic without hearing 
protection, with his left ear usually the near-ear to the 
muzzle blast.

Examination showed right ear thresholds normal to 2000 Hz, 
with then a mild sensorineural hearing loss.  The left showed 
normal hearing only to 500 Hz, with 1.5 through 8 kHz 
sensorineural thresholds near 60 db.  The speech 
discrimination scores were 96 percent for the right and 52 
percent for the left.  He found speech over 60 db in the left 
ear either too loud or irritating.  The examiner stated that 
the veteran's history was one of noise over-exposure, 
particularly from firearms, and the audiogram was compatible 
with this.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss, where 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease of injury; and, 
medical evidence of a nexus between an in-service disease of 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303; Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).  In this case, there is no evidence of 
continuity of symptomatology.  There is no documentation of 
hearing loss or tinnitus in service, and no documentation of 
hearing loss after service until 1999.  No complaints of 
tinnitus were made until 2001.  The veteran contends that he 
has had hearing problems since service, but there is no 
corroborating medical evidence.  

In this case, there is evidence from a private audiological 
examination, that appellant currently has a hearing loss.  
There is, however, no evidence of in-service acoustic trauma.  
The veteran's service medical records do not show any in-
service trauma or exposure to acoustic trauma.  His 
separation physical examination report does not record any 
findings or complaints regarding hearing loss or tinnitus.  
The veteran has asserted that he was exposed to acoustical 
trauma firing small arms in the military.  The Board notes 
that veteran was a military policeman and was thus not in a 
Military Occupational Specialty (MOS) in which extensive 
exposure to acoustic trauma is characteristic of the duty 
performed.  He was stationed in Berlin during his active 
service and performed normal patrol duties.  There is nothing 
in the record to indicate that this involved exposure to 
acoustic trauma.  His service personnel records do not show 
participation in combat, so combat- induced acoustic trauma 
cannot be presumed.  The veteran has presented no medical or 
lay evidence in support of his appeal, including any personal 
testimony, that he suffered any unusual or significant 
acoustic trauma while in service.  Further, the separation 
examination does not reveal indicia of hearing loss, nor are 
any pertinent complaints made.  The veteran was not treated 
for any ear pathology during service.

The Board notes that the absence of evidence of a hearing 
disability in service is not always fatal to a service 
connection claim for hearing loss.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this case, as noted above, there is no credible 
evidence of acoustic trauma due to significant noise exposure 
in the service.

A hearing evaluation from The Hearing Place has noted that 
the veteran's noise exposure included 20 years of working the 
mines, and exposure to firearms during his military service.  
The veteran gave a history of frequent firing of automatic 
pistols without ear protection while in service, and the 
examiner noted that his history was one of noise over-
exposure, particularly from firearms.

It is the Board's duty to assess the credibility and 
probative value of evidence.  Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  As true with any piece of evidence, the credibility 
and weight to be assigned to this opinion is within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

In this case, the Board finds that there is no indication 
that the private examiner had the benefit of reviewing the 
veteran's complete claims file, including his service 
records.  There is no indication that the audiologist had any 
records to review other than his own treatment notes.  There 
is no indication in the record that the veteran was exposed 
to acoustic trauma in service, other than for infrequent, 
routine weapons qualification.  Therefore the examiner relied 
on the veteran's professed but unsubstantiated history of in-
service acoustic trauma.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of- 
the-doubt rule accordingly does not apply.  The evidence 
clearly shows that the veteran's hearing loss and tinnitus 
first manifested many years after his three years of active 
military service.  Subsequent to that service the veteran was 
employed for twenty years as a coal miner.  No objective 
evidence indicates that he was exposed to acoustic trauma 
which resulted in hearing loss or tinnitus while in service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran's claim for service connection for PTSD is based 
on stressful incidents alleged to have occurred during his 
service as a military policeman.  He served in the 287th 
Military Police Company (287th MP Co.) from March 1968 to 
October 1970, in Berlin, Germany.  He was awarded the Army of 
Occupation Medal for his service with Berlin Brigade.  In his 
initial claim he provided detailed descriptions of six 
claimed incidents.  He related that the first occurred in 
April or May 1968, the second in August or September 1968, 
the third in October 1968, the fourth in August 1969, the 
fifth in October 1969, and the sixth in February 1970.

In November 2000 the RO sent a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
This request indicated that the veteran was assigned to the 
287th MP Co. and that he witnessed a race riot at McNair 
Infantry Barracks in August 1969.  The request indicates that 
a copy of the veteran's statement, and copies of his DA Form 
20 and DD 214 were attached.  The response from USASCRUR, in 
October 2001, stated that the Center for Military History 
(CMH), and the historian U.S. Army, Europe (USAREUR) did not 
contain a copy of the 1969 unit history of the 287th MP Co.  
Annual histories of the Berlin Brigade did not mention the 
incident.  USASCRUR suggested the RO request morning reports 
from the National Personnel Records Center (NPRC).  A 
subsequent request to NPRC provided only one record relating 
to the veteran, which merely showed he was assigned to the 
287th MP Co.

The veteran is currently diagnosed with PTSD.  The RO has 
noted in the supplemental statement of the case that the 
veteran's diagnosis is based on his claimed inservice 
stressors, but that these stressors are not verified.  The 
denial of service connection is based on the lack of 
verification.  The Board finds that further development must 
be accomplished regarding the veteran's claimed stressors. 

VA is obligated to obtain relevant records pertaining to a 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1) (West 2002).  Here, the veteran has 
identified his unit, the dates of assignment, and the dates 
of his claimed stressors in sufficient detail to warrant 
further inquiry.  Although, inquiry to USASCRUR for 
verification of stressors has been attempted, the Board finds 
that the results of that attempt are not complete.  It seems 
improbable that the type of events recounted by the veteran, 
if they occurred, could have escaped the attention of those 
military personnel charged with recording the significant 
events, operations and incidents of a unit such as the Berlin 
Brigade.  Search of alternative records is indicated as set 
out below.

In addition, it is not clear that all pertinent post-service 
medical records concerning psychiatric treatment have been 
obtained.  It is noted on records from the Columbia River 
Park Hospital that the veteran had been treated there, to 
include hospitalizations, since at least 1994.  It is 
possible that these records may be pertinent in evaluating 
the service connection claim.  As such those records should 
be requested.

In view of the foregoing, this claim is REMANDED for the 
following:

1.  The RO should, with the assistance of 
the appellant as indicated, attempt to 
obtain for association with the claims 
folder all records of treatment or 
hospitalization at the Columbia River 
Park Hospital, dated from at least 1994.  
The veteran is hereby notified that he 
should also identify any other, 
particularly earlier, psychiatric 
treatment that he has had.  Attempts to 
obtain all records should be undertaken.  
To the extent the attempt to obtain 
records is unsuccessful, appellant should 
be notified and the claims file should 
contain documentation of attempts made.

2.  The RO should contact USASCRUR or 
other appropriate organization, and 
request a review of the Daily Journals 
(DJs) of both the 287th MP Co. and the 
Berlin Brigade Provost Marshal's office 
for the time periods specified by the 
veteran in his six stressor statements.  
The veteran's stressor statements should 
be provided to USASCRUR to aid in their 
attempt to verify his claimed stressors.  
Additionally, the Operational Reports - 
Lessons Learned (OR-LLs) of the 287th MP 
Co. and the Berlin Brigade Provost 
Marshal's office should be reviewed with 
the same purpose.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service connection 
for PTSD.  If additional examination or 
other development is indicated prior to 
the readjudication, such development 
should be undertaken.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



